Clifford F. Brown, J.,
dissenting. The majority has today ignored the dictates of State, ex rel. Park Invest. Co., v. Bd. of Tax Appeals (1964), 175 *273Ohio St. 410 [25 O.O.2d 432]; State, ex rel. Park Invest. Co., v. Bd. of Tax Appeals (1971), 26 Ohio St. 2d 161 [55 O.O.2d 338]; and State, ex rel. Park Invest. Co., v. Bd. of Tax Appeals (1972), 32 Ohio St. 2d 28 [61 O.O.2d 238]. By the acceptance of the appraisal submitted by William Kaplan the board has adopted a valuation for appellant’s properties based upon “current use.” The language contained within Kaplan’s appraisal reads in part:
“The value of a limited purpose industrial plant in continued use in accordance with its original design and construction is best defined as the present worth of future benefits that the real estate has for its current user. The property’s value cannot be determined by comparing it to the market value of some idle building, nor can the property being appraised be presumed to be vacant and available for sale or lease when, in fact, it is not.
<<* * *
“The cost approach, on the other hand, has as its basis for comparison an analysis of the present use of the property and the indicated value represents value in use to its owners. The cost approach, therefore, provides the best basis for appraisal where continued present use for a special purpose property is contemplated.” (Emphasis added.)
In the Park Investment Company series of cases, this court held that, “* * * Section 2, Article XII of the Ohio Constitution and the Fourteenth Amendment to the United States Constitution require that the ultimate result of an appraisal must be to determine that amount which the property should bring if sold on the open market.” State, ex rel. Park Invest. Co., v. Bd. of Tax Appeals, supra, at 32. Continuing, the court held that, “[s]ince the current use method of evaluation excludes, among other factors, location and speculative value which comprise market value, such current use method cannot be made the basis for valuation of real property for tax assessment purposes * * Id. at 33.
In addition this court recognized in Porter v. Bd. of Revision (1977), 50 Ohio St. 2d 307, 312 [4 O.O.3d 460], that “* * * pursuant to Section 2, Article XII of the Ohio Constitution, valuations of property cannot be limited to considerations of current use only, since other factors comprising market value such as ‘location and speculative value’ are excluded.” By way of the very language of Kaplan’s appraisal it is quite clear that it is based upon the “current use” method of valuation which has been rejected by this court as the sole basis for property value appraisals.
I further dissent because I do not believe the board properly considered the factors of functional and economic obsolescence recognized by this court in B.F. Keith Columbus Co. v. Bd. of Revision (1947), 148 Ohio St. 253 [35 O.O. 244].
For all the above-stated reasons I would reverse the decision of the Board of Tax Appeals and remand the cause.
Locher and Holmes, JJ., concur in the foregoing dissenting opinion.